DETAILED ACTION
This Office action has been issued in response to amendment filed June 03, 2021. 
Claims 1, 6, 12 and 14 have been amended. Currently, claims 1-4, 6-9, 11, 12 and 14 are pending. Applicant’s arguments are carefully and respectfully considered and some are persuasive, while others are not. Accordingly, rejections have been removed where arguments were persuasive, but rejections have been maintained where arguments were not persuasive. Also, a new rejections based on the newly added amendments have been set forth. Accordingly, claims 1-4, 6-9, 11, 12 and 14 are rejected and this action has been made FINAL, as necessitated by amendment. 
Response to Arguments
3.	Applicant’s arguments directed to 35 USC 103(a) have been fully considered but they are not persuasive. Applicants argues on pages 8-9 that Doyle in view of Kramer do not teach or suggest “scheduling one or more jobs on a web server to fetch the plurality of data from the plurality of sources, wherein the analysing includes, classifying the aggregated data based on timestamp information, datatype and other user defined parameters and streaming the data based on one or more request received from the web server and providing a reverse social media integration platform wherein a post by said specific user on a single computing platform is accessible to said one or more users on plurality of platforms…other cited prior arts…US 2017/0006135A1….fail to disclose..platforms”. Examiner respectfully disagrees with the Applicant’s arguments. Merely, saying cited paragraphs do not teach the claim limitation, without pointing out the specific distinctions believed to render the claims patentable over any applied references is not persuasive. Doyle in view of Kramer in fact teaches the claim recited limitations. Doyle teaches social network feed information, including, receiving means for scheduling one or more jobs. Although, Doyle teaches parameter include period of time ([0086]). However, in the same field of endeavor, Kramer teaches the limitations of scheduling one or more jobs (see [0031], scheduling module associate with user account). Therefore, combine reference teach the amended claim recited limitations. 
In addition, Kramer teaches an aggregation of social media information feeds from a plurality of different sources to a single dashboard, combines all of the features of a social media website network together with a social dashboard, allows a user to select specific advertisements which are then displayed on a homepage dashboard, profile and group pages. It allows for both the posting to and the viewing of aggregate information, which is compiled (e.g. reverse) from a plurality of different social media websites. It allows for both media control and public viewing of the aggregated social information feed. This helps users to keep track of all social developments of those people who they are concerned with, without needing to visit a plurality of different social media websites. Search by category (e.g. classifying), detect advertisement action, each time user are completing an action (e.g. time stamp)  (Abstract, paragraphs [0008]-(0009], [0023]-(0035], [0037]-[0041], [0045] figures 1-2, 6-11), which reads the amended claim recited limitations of “analysing includes classifying the aggregated data based on timestamp information, datatype and other user defined parameters and streaming the data based on one or more request received from the web server; and providing a reverse social media integration platform wherein a post by said specific user on a single computing platform is accessible to said one or more users on plurality of platforms”. Therefore, taken alone or the combination of the references teach the claim recited limitations. Applicant’s representative failed to consider each of the pages and paragraphs from the cited prior arts. Also fails to consider the references, which were cited in the “Prior Art” of record section. Consideration of the references which were cited as the prior art of record is recommended to properly amend the claims of the instant application to be patentably distinguished beyond the prior art of record.
Any other argument made by applicant’s are the similar argument and are moot for the reason set forth above. 
Claim Rejections- 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4, 6-9, 11, 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 2015/0025977 A1), hereinafter Doyle in view of Kramer (US 2015/0269614 A1), hereinafter Kramer.  
As for claim 1, Doyle teaches a method for providing a plurality of data from a plurality of sources in a computing environment having a memory and a processor, the method comprising: authenticating one or more users to provide an access to a computing platform (abstract, authorization to lunch social media platform);
….one or more jobs on a web server to fetch the plurality of data from the plurality of sources; polling said web server for fetching said plurality of data; aggregating the fetched plurality of data based on one or more user defined rules (see [0022], receiving authorization via user interface and pre-defined parameter, [0023], web destination for internet users, [0027]-[0029], aggregated data received, analyzed, and consumed, lunch, selecting, deploying onto a variety of social networks or social media platforms and interfaces);
storing the aggregated data to a content repository; analysing the aggregated data based on said user defined rules; storing the analysed data in a database (see [0022], [0039]-[0042], user authorization with pre-defined parameter. Aggregating, analysing, parsing incoming data sources. Memory for databases. Conditions, rules, filters controlling which targeted parameters to be targeted for events);
rendering said one or more requested data to said users, wherein the analysing includes, classifying the aggregated data based on timestamp information, datatype and other user defined parameters and streaming the data based on one or more request received from the web server and providing a reverse social media integration platform wherein a post by said specific user on a single computing platform (see [0068], aggregating, analyzing, user interested in applying for a job, generate content or recruiting leads, such as user’s LinkedIn account. Group of users, responsive to which the recommendation engine suggest an advertising client, deploy an appropriate campaigns to the relevant social networks, collected and parsed from a social networks, [0056], [0058], Abstract, paragraphs [0027]-(0029], [0039]-(0042], [0054], [0062], [0068]-(0069], figure lA; Also see response to arguments section above).
Doyle teaches the claimed invention including the limitations of one or more jobs ([0068]). Doyle does not explicitly teach the limitations of scheduling one or more jobs. Although, Doyle teaches parameter include period of time ([0086]). However, in the same field of endeavor, Kramer teaches the limitations of scheduling one or more jobs (see [0031], scheduling module associate with user account; Also see response to arguments section above).
Doyle and Kramer both references teach features that are directed to analogous art and they are from the same field of endeavor, such as distributing social network data among users, create and manage user account, keyword to search relevant contact associated with user interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kramer’s teaching to Doyl's system for both media control and public viewing of an aggregated social information feed. This helps users to keep track of all social developments of those people who they are concerned with, without needing to visit a plurality of different social media websites (see Kramer, [0009]). 
As for claim 6, 
A system for providing a plurality of data from a plurality of sources in a computing environment, the system comprising: a memory; a processor; an authentication module executable by the processor, the authentication module configured to: authenticate one or more users to provide an access to a computing platform (see abstract);
an aggregator module executable by the processor, the aggregator module configured to:
….one or more jobs on a web server to fetch the plurality of data from the plurality of sources; poll said web server to fetch said plurality of data; aggregate the fetched plurality of data based on one or more user defined rules; a storage module executable by the processor, the storage module configured to store the aggregated data to a content repository see [0022], [0039]-[0042]);
a classification module executable by the processor, the classification module configured to: analyse the aggregated data based on said user defined rules and store the analysed data in a database; a display module executable by the processor, the display module configured to: render said one or more requested data to said users (see [0022], [0068], claim 24, identify categories from user activity, matching topic categories with social media campaign, recommending social media campaign),
wherein the classification module is configured to classify the analyzed aggregated data based on timestamp information, datatype and other user defined parameters and to stream the data based on the request received from the web server and the aggregator module is further configured to provide a reverse social media integration platform wherein a post by said specific user on a single computing platform (see [0068], aggregating, analyzing, user interested in applying for a job, generate content or recruiting leads, such as user’s LinkedIn account. Group of users, responsive to which the recommendation engine suggest an advertising client, deploy an appropriate campaigns to the relevant social networks, collected and parsed from a social networks, [0056], [0058], Abstract, paragraphs [0027]-(0029], [0039]-(0042], [0054], [0062], [0068]-(0069], figure lA; Also see response to arguments section above).
Doyle teaches the claimed invention including the limitations of one or more jobs ([0068]). Doyle does not explicitly teach the limitations of schedule one or more jobs. Although, Doyle teaches parameter include period of time ([0086]). However, in the same field of endeavor, Kramer teaches the limitations of schedule one or more jobs (see [0031], scheduling module associate with user account; Also see response to arguments section above).
Doyle and Kramer both references teach features that are directed to analogous art and they are from the same field of endeavor, such as distributing social network data among users, create and manage user account, keyword to search relevant contact associated with user interest.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kramer’s teaching to Doyl's system for both media control and public viewing of an aggregated social information feed. This helps users to keep track of all social developments of those people who they are concerned with, without needing to visit a plurality of different social media websites (see Kramer, [0009]).
As to claim 2, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises authenticating said users using a single sign-on facility, wherein the user is connected to the computing platform by a social identity (see Doyle, [0023]).
As to claim 3, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises authenticating said users using the single sign-on facility, wherein the user is connected to the computing platform by a one-time password (see Doyle, [0022]; Also see Kramer, [0023]).
As to claim 4, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
wherein said one or more jobs comprises fetching an incremental data based on the characteristics of the last fetched data (see Doyle, [0062]).
Claims 7-9 correspond in scope to claims 2-4 and are similarly rejected.
As to claim 11, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a personalized news feed configured to the aggregator module to aggregate information regarding a specific user which is accessible to one or more users (see Doyle, [0055]).
As to claim 12, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a personal social media access wherein said one or more users may have a customized user experience (see Doyle, [0022], [0159]).
As to claim 14, this claim is rejected based on the same reason as above to reject the claim above and are similarly rejected including the following:
Doyle and Kramer teaches:
further comprises a processing module, wherein the processing module is executable by the processor and configured to: provide an e-commerce facility for promotion of activities by the users; provide a chat community for interaction of said users within the chat community, and provide an event calendar to schedule upcoming events (see Doyle, [0025], social network and advertising which can profit the investment, [0126], [0170], purchase order, sale price date etc.; Also see Kramer, [0033]).  
Prior Arts
7. 	US 2017/0006135 A1, teaches data aggregation method and user defined rule, User is accessing distributed resources.  
US 7100195 B1 teaches user to access server, view change, tailored based on information associated with the user. Rule configured with user interface.
Agorapulse feature that will make your life easier, Lisa Kalner Williams, June 22, 2016: teaches Agarapuls which is a social media management tool, allows user to monitor plurality of social platform, provides scheduling activity. This reference cited with IDS filed on 03/19/19. 
Additional prior arts: WO2020070725A1, US 9779260, US 20170199875, US 9390240, US 9361437, US 6633878, US 6718535, these references are state of the art at the time of the claimed invention.    
Conclusion

8.	The examiner suggests, in response to this Office action, support being shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application (see 37 C.F.R. § 1.75(d)(1), 37 C.F.R. § 1.83(a), 37 C.F.R. § 1.111(c)).
9.	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action (see MPEP § 7.96).
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/Primary Examiner, Art Unit 2154  
8/14/21